UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2014 – February 28, 2015 Item 1: Reports to Shareholders Vanguard ® CMT Funds February 28, 2015 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2014- February 28, 2015 7-Day SEC Vanguard Money Market Yield 2 : Vanguard CMT Funds Fund Funds Average 1 2/28/2015 Total Returns Market Liquidity 0.06% 0.00% 0.13% Municipal Cash Management 0.02 0.01 0.02 1 Institutional Money Market Funds Average for Market Liquidity; Tax-Exempt Money Market Funds Average for Municipal Cash Management. Derived from data provided by Lipper, a Thomson Reuters Company. 2 The yield of a money market fund more closely reflects the current earnings of the fund than its total return. Expense Ratios 1 : Your Fund compared with its Peer Group Fund Peer Group Expense Average 2 Vanguard CMT Funds Ratio Market Liquidity 0.005% 0.17% Municipal Cash Management 0.01 0.13 1 The expense ratios shown are from the prospectuses dated December 19, 2014 and represent estimated costs for the current fiscal year. For the six months ended February 28, 2015, the annualized expense ratios were 0.005% for the Market Liquidity Fund and 0.01% for the Municipal Cash Management Fund. The peer-group expense ratios are derived from data provided by Lipper Inc. and captures information through year-end 2014. 2 Peer Groups: Institutional Money Market Funds Average for Market Liquidity; Tax-Exempt Money Market Funds Average for Municipal Cash Management. Derived from data provided by Lipper, a Thomson Reuters Company. 1 FUND PROFILES As of 2/28/2015 These Profiles provide a snapshot of each fund’s characteristics. Key terms are defined below. MARKET LIQUIDITY FUND Financial Attributes 7-Day SEC Yield 0.13% Average Weighted Maturity 37 days Expense Ratio 1 0.005% Sector Diversification (% of portfolio) Finance Certificates of Deposit 27.6% Commercial Paper 17.1 Repurchase Agreements 5.6 U.S. Government and Agency Obligations 47.3 Taxable Municipal Bonds 0.3 Corporate Bonds 0.4 Other Notes 1.7 Distribution by Credit Quality 2 (% of portfolio) First Tier 100.0% 1 The expense ratio shown is from the prospectus dated December 19, 2014, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2015, the annualized expense ratio was 0.005%. 2 A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. 2 MUNICIPAL CASH MANAGEMENT FUND Financial Attributes 7-Day SEC Yield 0.02% Average Weighted Maturity 14 days Expense Ratio 1 0.01% Distribution by Credit Quality 2 (% of portfolio) First Tier 100.0% Largest State Concentrations 3 New York 20.3% Ohio 9.8 Texas 5.7 Florida 5.2 Indiana 5.0 Illinois 4.9 Missouri 4.6 California 4.3 North Carolina 4.0 New Jersey 3.0 Top Ten 66.8% 1 The expense ratio shown is from the prospectus dated December 19, 2014, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2015, the annualized expense ratio was 0.01%. 2 A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. 3 Percentages of total net assets. Performance Summary Average Annual Total Returns for periods ended December 31, 2014 This table presents average annual total returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. CMT Funds Inception Date One Year Five Year Ten Years Market Liquidity 7/19/2004 0.12% 0.16% 1.75% Municipal Cash Management 7/19/2004 0.05 0.14 1.26 3 Market Liquidity Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2015 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund's Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the "Portfolio Details" page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. For more information about this public service call the SEC at 1-800-SEC-0330. Face Market Maturity Amount Value o Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (46.0%) 2 Fannie Mae Discount Notes 0.140% 3/2/15 49,002 49,002 2 Fannie Mae Discount Notes 0.070%
